DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 04/12/2022, with respect to Claims 1-19 and 21 with respective to “an MFE that executes on a host computer operating at a first site to implement a distributed router along with at least one additional MFE at the first site” and “the MFE at the first site receives, from a router at a remote second site, an ARP request for a particular network address associated with a logical switch that spans the first site and the remote second site” have been fully considered and are persuasive. The rejections of claims 1-19 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Venkateshaiah et al. (US 2018/0006969 A1), which direct to systems, methods, and computer-readable storage media for gleaning MAC and IP address bindings. A networking switch facilitating data communication for a sub-network of a computer network can receive an ARP request from a VM included in the sub-network. The ARP request can include a MAC address and an IP address assigned to the VM. The ARP request can be transmitted by the VM as a result of the VM being added to the sub-network. The networking switch can transmit a reporting message to a control plane entity of the computer network. The reporting message can indicate that the VM has been added to the sub-network and include the MAC address and IP address assigned to the VM. The reporting message can cause the control plane entity to update a routing table for the computer network to include the MAC address and IP address assigned to the VM; 
Raj et al. (US 2019/0342258 A1), which direct to a switch includes a first communication interface to communicate with a first device, a second communication interface to communicate with a proxy device enabled to perform proxy address resolution, and a processor to receive a first data packet from the first device targeted to a first layer 3 network address, send, to the proxy device, an address resolution request to obtain a layer 2 network address corresponding to the first layer 3 network address, and responsive to receiving a response to the address resolution request, update a forwarding information structure to refer to a layer 3 network address of the  proxy device, the forwarding information structure useable to forward a second data packet to the proxy device for transmission of the second data packet to a destination device
None of these references, take alone or in combination, teaches the claims as, “an MFE that executes on a host computer operating at a first site to implement a distributed router along with at least one additional MFE at the first site” and “the MFE at the first site receives, from a router at a remote second site, an ARP request for a particular network address associated with a logical switch that spans the first site and the remote second site” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478